[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        APRIL 24, 2012
                                            No. 11-13009
                                                                         JOHN LEY
                                        Non-Argument Calendar
                                                                          CLERK
                                      ________________________

                               D.C. Docket No. 1:10-cv-00188-WS-M



DEBORAH D. PATRICK,

llllllllllllllllllllllllllllllllllllllll                               Plaintiff-Appellant,

                                               versus

BISHOP STATE COMMUNITY COLLEGE,
DEPARTMENT OF POST SECONDARY EDUCATION,
STATE OF ALABAMA,

llllllllllllllllllllllllllllllllllllllll                           Defendants-Appellees.

                                      ________________________

                            Appeal from the United States District Court
                               for the Southern District of Alabama
                                   ________________________

                                           (April 24, 2012)

Before TJOFLAT, BARKETT and PRYOR, Circuit Judges.
PER CURIAM:

      In January 2007, Bishop State Community College (“Bishop”), employed

Deborah Patrick as a probationary employee to work as a full-time EMS Basis

Instructor and Clinical Coordinator. In May 2008, her contract was not renewed.

This, however, did not end her employment with Bishop; for, in the fall of 2008,

she returned to the college as a part-time EMS adjunct instructor teaching the same

courses she had taught as a full-time instructor.

      In September 2009, Bishop, acting through its president, John Lowe, hired

Carol Banks on a full-time basis. He did so even though Patrick was more

qualified for the position. Claiming that Lowe gave the position to Banks because

she is black and denied it to her because she is white and, thus, that she was the

victim of racial discrimination,1 Patrick sued Bishop and the Alabama Department

of Post-Secondary Education for damages under 42 U.S.C. §§ 1981 and 1983.2

      The defendants denied liability and moved the district court to grant them

summary judgment. In entertaining their motion, the district court assumed that

Patrick made out a prima facie case of discrimination under § 1981. The court

accordingly turned to the reasons Bishop gave for denying Patrick the full-time

position and, finding that they were legitimate and nondiscriminatory, considered


      1
          Patrick alleged that Lowe’s race—he is black—influenced his decision to hire Banks.
      2
          Patrick sought relief under state law as well as §§ 1981 and 1983.
whether the record created a fact issue as to whether the reasons were a pretext for

racial discrimination. The court determined that they were not and therefore

granted summary judgment. Patrick now appeals its decision.3

       The issue the parties’s briefs focus on in this appeal is whether Patrick

presented sufficient evidence to demonstrate that Bishop’s proffered reasons for

failing to promote her to full-time status—budgetary constraints and its belief that

she could successfully teach her courses part-time—were pretexts for racial

discrimination. Patrick argues that the proffered reasons were pretextual because

they were inconsistent with each other and, moreover, were inconsistent with

Bishop’s decision to hire a full-time African-American instructor during the

alleged period of financial distress.4

       We review a district court’s grant of summary judgment de novo, applying

the same legal standard used by the district court and drawing all factual inferences

in the light most favorable to the non-moving party. Shiver v. Chertoff, 549 F.3d

1342, 1343 (11th Cir. 2008). Summary judgment is appropriate where there are no

       3
         There is nothing whatever in the record to make out a case against the Department of
Post-Secondary Education. The Department is therefore not mentioned in our ensuing
discussion.
       4
          Patrick’s brief effectively abandons any challenge Patrick may have had to the district
court’s disposition of her § 1983 and state law claims. See Access Now, Inc. v. Southwest
Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). Moreover, since we agree with the court’s
rationale for granting summary judgment, we need not address the question of whether Bishop
was amenable to suit under § 1981.

                                                3
genuine issues of material fact and the moving party is entitled to judgment as a

matter of law. Id. Once the moving party meets its burden of production, “the

nonmoving party must present evidence beyond the pleadings showing that a

reasonable jury could find in its favor.” Id. (citation omitted). “Speculation does

not create a genuine issue of fact.” Id. (citation omitted). “A mere scintilla of

evidence supporting the opposing party’s position will not suffice; there must be

enough of a showing that the jury could reasonably find for that party.” Brooks v.

County Comm'n of Jefferson County, Ala., 446 F.3d 1160, 1162 (11th Cir. 2006)

(quotation omitted).

      Under 42 U.S.C. § 1981,

      All persons within the jurisdiction of the United States shall have the
      same right in every State and Territory to make and enforce contracts,
      to sue, be parties, give evidence, and to the full and equal benefit of all
      laws and proceedings for the security of persons and property as is
      enjoyed by white citizens, and shall be subject to like punishment,
      pains, penalties, taxes, licenses, and exactions of every kind, and to no
      other.

Discrimination claims brought under section 1981 “have the same requirements of

proof and use the same analytical framework” as those brought pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a). Springer v.

Convergys Customer Mgmt. Group, 509 F.3d 1344, 1347 n.1 (11th Cir. 2007).

      When reviewing discrimination claims that are supported by circumstantial


                                          4
evidence, we employ the three-step burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 1824, 36

L.Ed.2d 668 (1973). See Scott v. Suncoast Beverage Sales, Ltd., 295 F.3d 1223,

1228 (11th Cir. 2002). Under this analysis, a plaintiff is initially required to

establish a prima facie case of discrimination. McDonnell Douglas, 411 U.S. at

802, 93 S.Ct. at 1824. Assuming that she is able to do so, the burden shifts to the

employer to articulate some legitimate, nondiscriminatory reason(s) for the adverse

employment action. Id. at 802-03, 93 S.Ct. at 1824. If the employer does this, the

plaintiff, whose burden it is to prove the discrimination she has alleged, must

establish that the employer’s articulated reason(s) is merely a pretext for

discrimination. Id. at 804, 93 S.Ct. at 1825. Here, as indicated above, only step

three of the framework is at issue—whether Patrick established that Bishop’s

articulated reasons for not promoting her to full-time status amounted to a pretext

for discrimination.

      Pretext means that the reasons given by the employer were not the real

reasons for the adverse employment decision. Hurlbert v. St. Mary’s Health Care

Sys., Inc., 439 F.3d 1286, 1298 (11th Cir. 2006). A reason cannot be a “pretext for

discrimination unless it is shown both that the reason was false, and that

discrimination was the real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,


                                           5
515, 113 S.Ct. 2742, 2752, 125 L.Ed.2d 407 (1993) (quotation omitted). If the

proffered reason is one that might motivate a reasonable employer, a plaintiff

cannot merely recast the reason, but must “meet it head on and rebut it.” Chapman

v. AI Transport, 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc).

      A plaintiff will withstand summary judgment by demonstrating that a

reasonable factfinder could find unworthy of credence the “weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons for its action.” Jackson v. Ala. State Tenure Comm’n,

405 F.3d 1276, 1289 (11th Cir. 2005). In deciding whether a plaintiff has made

such a showing, however, we must bear in mind that we do not sit as a “super

personnel department.” We will not second-guess the business judgment of the

employer, Chapman, 229 F.3d at 1030 (citations omitted); indeed, we are “not in

the business of adjudging whether employment decisions are prudent or fair.

Instead, [our] sole concern is whether unlawful discriminatory animus motivates a

challenged employment decision.” Damon v. Fleming Supermarkets of Fla., Inc.,

196 F.3d 1354, 1361 (11th Cir.1999). As such, the inquiry into whether an

employer’s proffered reasons amounted to a pretext for discrimination centers on

the employer’s beliefs, not the beliefs of the employee, or even objective reality.

Alvarez v. Royal Atlantic Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010).


                                          6
      In this case, the plaintiff failed to establish that the employer’s proffered

reasons for refusing to hire her full-time were pretexts for race discrimination. The

evidence showed that the Bishop was facing serious financial difficulties during

the relevant time period, and its president reasonably believed that Patrick could

successfully teach her courses as a part-time instructor. We agree with the district

court that these reasons are not inconsistent, but, instead, are complementary.

Moreover, the hiring of Patrick’s comparator, Banks, was not inconsistent with

Bishop’s financial condition, because the college hired Banks only after one of its

accrediting agencies required it to do so. Patrick also failed to demonstrate that

racial discrimination was the real reason for Bishop’s refusal to return her to full-

time status. The only evidence she presented was that Bishop hired an African

American in a full-time capacity at the time it was suffering from financial

difficulties. Summary judgment was appropriate under the circumstances. The

district court’s judgment is, accordingly,

      AFFIRMED.




                                             7